DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 07/09/2021, has been received, entered and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
References JP10-145626 and JP 2019-103093 are general background reference(s) covering information processing device generating a color conversion table for matching an input image to a color region of an image formation device.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched close prior arts Umeda et al. (US 2009/0034838 A1), Agazzi et al. (US 2007/0133722 A1) and Cok (US 5793886 A) individually or combined fail to disclose or make obvious the claimed subject matter. That is, the cited prior arts fail to disclose or to render obvious: “the image formation control apparatus comprising: a table generating unit to generate a visibility improvement color table for color-converting the input image data into intermediate image data that is image data in an absolute color space, performing histogram equalization processing on a brightness gradation value representing brightness of an image represented by the intermediate image data, adjusting a brightness gradation value representing brightness of the intermediate image data based on the performed histogram equalization processing, and color-converting the intermediate image data having the adjusted gradation value into color material gradation data having color material gradation values representing densities of the plurality of color materials in a reproduction color space reproducible by the plurality of color materials; and an image formation control unit to execute the color conversion using the generated color table and generate an image forming job for executing image forming on an image forming medium based on the color material gradation data.”
Referring to claims 2-6, it follows that claims are then inherently allowable for depending on allowable base claim 1.
Referring to claims 7-8, the same reasons for allowance provided for claim 1 are applicable herein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675